Ellison, J.
Plaintiff instituted this action by attachment. The controversy here is on the plea in abatement. The attachment was sustained in the court below on the authority of Bank v. Western Lumber Co., 59 Mo. App. 317.
attachment: veyances^sow" em debtor. The cause of attachment were those statutory grounds relating to a fraudulent disposition of property by defendant so as to hinder or delay its creditors. The chief question presented is whether an attachment will He against a solvent debtor who has made a fraudulent conveyance of a portion property. We held that it would
in Bank v. Western Lumber Co., 59 Mo. App. 317. The supreme court also held this to be a proper construction of the statute in Rock Island Nat. Bank v. Western Lumber Co., 34 S. W. Rep. 869; 35 S. W. Rep. 1132. Those cases were against the defendant here, and present the same facts.
We will, therefore, do no more than refer to them for the reasons governing the disposition of the cause. The judgment will be affirmed.
All concur.